Citation Nr: 0730842	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
compression fracture of the T6 vertebra with muscle spasm, 
currently evaluated 20 percent.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  

Although the veteran requested a video-conference hearing 
before the Board, he failed to report for his hearing 
scheduled for February 2006.  And he has not explained his 
absence or requested to reschedule his hearing.  So his 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2007).  

The Board remanded this case in August 2006 for further 
evidentiary and procedural development.  That development has 
been completed and the case is now ready for appellate 
consideration.  

In light of action taken herein, the claim for a TDIU is 
remanded to the RO, via the Appeals Management Center (AMC).  


FINDINGS OF FACT

The credible, competent evidence shows that the veteran's 
service-connected residuals of a compression fracture of the 
T6 vertebra are manifested by moderate limitation of forward 
flexion (to 50 degrees), without muscle spasm or abnormal 
gait or abnormal spinal contour, but with significantly 
increased functional impairment on use.  


CONCLUSION OF LAW

The criteria are met for a 40 percent rating - and no more 
- for residuals of a compression fracture of the T6 
vertebra.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Code 5235 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a February 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through April 2003 have been 
obtained and he was provided two VA compensation 
examinations, including to assess the severity of his 
residuals of a compression fracture of the T6 vertebra - the 
dispositive issue.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So, the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in April 2003 - after sending 
the veteran a VCAA letter in February 2003.  But bear in mind 
the Board remanded this case to the RO in August 2006, partly 
to ensure compliance with the VCAA, and after sending the 
veteran the August 2006 VCAA letter to comply with the 
Board's remand directive, the RO readjudicated his claim in 
the June 2007 supplemental statement of the case (SSOC) based 
on any additional evidence that had been received since the 
initial rating decision in question, statement of the case 
(SOC), and prior SSOC.  Consequently, there already have been 
steps to remedy the error in the content of the VCAA notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating an effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).  

The record reflects that the veteran has been provided notice 
of the type of evidence or information needed to warrant a 
higher rating for his service-connected residuals of a 
compression fracture of the T6 vertebra.  Further, he was 
notified of the other downstream elements of his claim as set 
forth in Dingess by the August 2006 RO letter.  Therefore, he 
is not prejudiced by the Board's consideration of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring 
that the Board explain why it is not prejudicial to the 
veteran to consider evidence in the first instance, that is, 
without the RO having initially considered it).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is to be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran's service-connected residuals of a compression 
fracture of T6 were initially assigned a 20 percent rating by 
a rating decision in February 1981 under the provisions of 
Codes 5285 and 5291.  

Prior to September 26, 2003, the following criteria were in 
effect concerning rating spinal disabilities: 

For residuals of vertebral fracture, a 100 percent rating was 
warranted with cord involvement, or if the veteran was 
bedridden, or if long leg braces were required.  Without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast), a 60 percent rating was assigned.  In 
other cases, a rating was to be assigned in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  Code 5285.  

For severe or moderate limitation of motion of the dorsal 
(thoracic) spine, a 10 percent evaluation was to be assigned.  
A 0 percent rating was appropriate for slight limitation of 
motion.  Code 5291.  

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5343 (2006)). Under the revised 
criteria, vertebral fracture or dislocation is evaluated 
under DC 5235.  

The following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243, unless a disability under Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

In the January 2004 statement of the case, the RO considered 
the veteran's claim under both the old and the new 
regulations.  The veteran submitted written argument 
regarding the RO's action in a VA Form 9 and attachment, 
received in February 2004.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Because the veteran filed his claim for an increased rating 
in January 2003, the Board will evaluate his spinal 
disability under each of the versions of the rating criteria, 
as appropriate.  

The record shows that the veteran was involved in a motor 
vehicle accident in 2001, years after his separation from 
service, which resulted in the traumatic amputation of the 
first and second toes of the left foot, as well as injuries 
to both ankles, for which he underwent several surgical 
procedures.  Service connection is not established for 
residuals of those injuries.  

The veteran was afforded a VA compensation examination in 
March 2003.  The veteran complained that he had been having 
mid-thoracic pain and had to refrain from heavy lifting, 
prolonged standing, and walking.  He noted that his back pain 
had become progressively worse over the previous several 
years, and radiated diffusely to both hips and posterior 
thighs, but stayed mostly around the thoracic area.  He 
described the pain as a constant dull pain and ache in his 
back, which he graded 6/10.  The veteran stated that the pain 
would increase with 10 minutes of standing and 50-60 yards of 
walking.  He reported that he felt stiff in the thoracic area 
with prolonged walking.  The examiner noted that the veteran 
walked with a guarded gait.  There was no fixed spinal 
deformity.  The veteran was tender on palpation bilaterally 
over the T6, T7, L4, and L5 vertebrae.  The pelvis was level 
in the standing position.  Active range of motion of the back 
was painless, with forward flexion of the spine to 65 
degrees, extension to 15 degrees, lateral flexion to 
25 degrees in each direction, and lateral rotation to 20 
degrees in each direction.  The examiner noted apparent 
prominence of the paraspinal muscle of the thoracic spine, 
although tenderness or spasm was not specifically recorded.  
Deep tendon reflexes in both knees and ankles were 
hypoactive.  Strength in the lower extremities was reported 
as 5/5, except for the right foot, where there was weakness 
secondary to the previous fractures.  Straight leg raise 
testing was negative at 80 degrees, with mild tenderness of 
the lumbosacral paraspinal muscles.  The sensory examination 
was normal, except for the right foot, where there was 
numbness related to the peroneal nerve injury following the 
ankle fractures.  The examiner noted that x-ray of the 
thoracic spine in 1992 had shown a single wedge-shaped 
compression defect at T6.  Repeat x-ray in March 2003 
reportedly showed compression deformity of two mid-thoracic 
vertebral bodies, consistent with the veteran's history; no 
other abnormal findings were noted.  The examiner's 
impression was of traumatic residuals of compression 
fractures of T6 and T7 with chronic back pain and limitation 
of active range of motion.  

The veteran was seen in the VA outpatient clinic for the 
first time in April 2003, at which time he underwent a 
general history and physical examination.  It was noted that 
the veteran had pain in his back and legs, which he graded as 
5/10.  The only pertinent clinical finding that was recorded 
was that he walked with a normal gait.  

Another VA compensation examination was conducted in December 
2006, pursuant to the Board's remand.  The veteran stated 
that he had experienced some type of pain off and on ever 
since his back injury in service.  He indicated that he 
worked in a steel mill after service and that, if he did any 
heavy lifting during the day, his thoracic spine pain would 
be very severe by the end of the day.  The veteran reported 
that he had had good days and bad days over the years.  He 
would take occasional over the counter anti-inflammatory 
medication as needed, but not on a regular basis.  He noted 
that the pain would now radiate down into his lumbar spine.  
On examination, the veteran had a mildly antalgic gait due to 
pain in his right ankle and neuropathy.  No significant 
spinal abnormality was observed by the examiner.  It was 
noted that there was mild pain on palpation of the thoracic 
spine around T4-7.  There was no scapular winging or other 
evidence of thoracic spine muscle atrophy.  The examiner 
recorded 50 degrees of forward flexion, 5 degrees of 
extension with pain, lateral flexion to 10 degrees in each 
direction, and lateral rotation to 15 degrees in each 
direction.  The veteran was unable to walk on his heels or 
toes due to his right foot neuropathy.  Jumping up and down 
caused some pain in the thoracic spine, although he was 
unable to jump up and down repeatedly on his right leg due to 
the neuropathy.  X-rays of the spine reportedly showed 
significant advanced degenerative changes throughout the 
thoracic spine; there was an obvious old compression fracture 
at T6, with significant vertebral narrowing around T4-5, T5-
6, and T6-7.  

Considering the veteran's back disability first under the 
criteria that were in effect prior to September 2003, the 
Board observes that, although the range of motion of the 
spine recorded in December 2006 was measurably worse than it 
was in March 2003, none of the data reflect more than 
moderate limitation, for which a 10 percent rating is 
appropriate under old Code 5291.  In addition, Code 5285 also 
provides that an additional 10 percent should be added for 
demonstrable deformity of a vertebral body.  Thus, under a 
strict application of the rating schedule in effect prior to 
September 2003, no more than a 20 percent rating is warranted 
for the veteran's back disability.  

Application of the revised criteria that became effective in 
September 2003 to the range of motion findings recorded in 
March 2003 indicates that only a 10 percent rating is 
warranted.  While the examiner observed an abnormal gait 
(among the criteria for a 20 percent rating), he did not 
indicate whether it was due to his back disability or to his 
ankle disability.  Nevertheless, the December 2006 examiner 
clearly stated that the veteran's limp was due to the 
residuals of his non-service-connected right ankle fracture.  
Therefore, the Board finds that the findings on the March 
2003 examination did not meet the criteria for a 20 percent 
rating at that time.  

However, the range of motion findings noted by the 
December 2006 VA examiner do meet the criteria for a 20 
percent rating under the revised rating criteria.  But no 
recent examiner has reported any muscle spasm, guarding, or 
abnormal spinal contour as might warrant a 20 percent rating 
or higher.  

Finally, the Board recognizes that the Court, in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) held that, where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain, but, rather, 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In this regard, the Board observes that the December 2006 VA 
examiner recorded specific findings concerning the veteran's 
response to repetitive testing and prolonged use.  Of note, 
the veteran was able to flex and extend his spine for only 10 
seconds before having to stop due to significant pain.  
Repetitive jumping also caused thoracic spine pain.  In 
addition, the March 2003 examiner noted that standing for 
more than 10 minutes increased the veteran's back pain and 
stiffness, as did walking more than 50-60 yards.  

The Board finds that, considering the demonstrated increased 
functional impairment and pain on use, a greater rating 
should be assigned for the veteran's back disability.  Under 
the old rating criteria, however, a 10 percent rating was the 
highest that could be assigned based on limitation of motion 
(in addition to the 10 percent for demonstrable vertebral 
deformity).  However, the revised rating criteria provide for 
a 40 percent rating for forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
thoracolumbar spine.  Although the December 2006 examiner did 
not quantify the added functional impairment in degrees of 
additional limitation of motion, the Board finds that the 
overall impairment described by that examiner is commensurate 
with a 40 percent rating under the revised rating criteria.  
See DeLuca, supra.  A rating greater than 40 percent under 
the revised criteria requires at least unfavorable ankylosis 
of the entire thoracolumbar spine.  The Board cannot find 
that the veteran's increased functional impairment is 
equivalent to such unfavorable ankylosis.  

The Board notes, though, that the revised criteria take into 
consideration deformity of a vertebral body.  See the 
criteria for a 10 percent rating under the General Rating 
Formula.  Thus, no additional rating may be assigned on that 
basis.  

In summary, then, the Board concludes that the rating for the 
veteran's service-connected residuals of a compression 
fracture of the T6 vertebra should be increased to 40 
percent, but no more, under the revised rating criteria.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5235.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine and 
resolved all doubt in the veteran's favor.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

An increased rating to 40 percent and no more is allowed for 
the veteran's service-connected residuals of a compression 
fracture of the T6 vertebra, subject to the law and 
regulations governing the award of monetary benefits.  


REMAND

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

In this case, the veteran's only service-connected disability 
is the back disability discussed above.  

Although a claim for a total disability rating on the basis 
of individual unemployability predicated on a particular 
service-connected disability is "inextricably intertwined" 
with a rating increase claim regarding the same condition, it 
does not necessarily follow that a rating increase claim for 
a particular service-connected condition is "inextricably 
intertwined" with a total rating claim predicated on that 
condition.  Holland v. Brown, 6 Vet. App. 443, 446 (1994); 
see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Thus, 
the Board was not precluded from considering the veteran's 
increased rating claim, above.  

However, because the Board granted an increased rating for 
the veteran's service-connected back disability, a 
determination regarding a TDIU is inextricably intertwined 
with the newly assigned rating.  Accordingly, it would be 
premature and prejudicial to the veteran for the Board to 
consider his TDIU claim at this time.  The RO - or, in this 
case, the AMC - must first be given an opportunity to 
consider the TDIU claim in light of the increased rating.  

Therefore, this case is REMANDED for the following action:

Consider the veteran's claim for a TDIU 
in light of the increased rating assigned 
herein for his service-connected 
residuals of a compression fracture of 
the T6 vertebra.  If his claim is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) discussing 
all evidence added to the record since 
the June 2007 SSOC, and give them an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


